DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s remark concerning reference Hawker’s method doesn’t describe the cationic metal salt chemically reacts with the anionic aqueous has been considered and found persuasive. The rejections under reference Hawker are withdrawn.
Applicant’s arguments with respect to claim(s) 1-3, 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hah et al. (US 2005/0227492) and further in view of Endo (2009/0188706).
 	With respect to claims 1, 5, 6, 11, 14, 16-19 Hah describes a method comprising: depositing a first aqueous composition of cationic polymer such as polyethyleneimine derivatives, polyallylamine derivaties (claimed first aqueous composition comprising a first reactive component/polymer having at least one imine group, at least one amine group or both such as polyethyleneimine, a poly-quaternary amine, or polyamine) on a conductive film, which would include a metallic film); depositing an aqueous composition containing a second anionic reactive components such as anionic polymer selected from poly(acrylic acid), polystyrenesulfonate, carboxyl group-containing cellulose, anionized cellulose, poly(sulfonalkyl acrylate), poly(acrylamido alkyl sulfonate), and poly(vinyl sulfate) (claimed second aqueous composition with second anionic reactive component/polymer including as one or both of acrylate, styrene acrylate, at least one sulfonate group) forming a mask pattern on the conductive film (paragraphs 5, 17-21, 30, 31, 57-59); etching the conductive film using the mask pattern (paragraphs 31, 39, 55); removing the mask pattern (paragraph 74).  The first and second reactive components described by Hah above are the same chemical compounds as that of the 
 	With respect to claims 2 and 3, the first and second components above are the same as that of the claimed invention; therefore, they would provide claimed fixating reactive and etch-resist reactive components.
 	With respect to claim 7, the mask pattern can be rinsed with water and since it’s made of the same components and not being removed from the water rinsing, it would have the property of insoluble in water and an etch solution (paragraphs 54, 67).
 	With respect to claims 9 and 10, any unreacted components from the two aqueous compositions would be removed from the mask pattern by the supplying of the etchant solution since they are not reactive to form the mask pattern that stays on the substrate.
 	With respect to claim 15, any chemicals (beside water) that is not clear and used in the second aqueous composition would provide claimed dye in the solution.
 	With respect to claim 20, Hah doesn’t describe the thickness of the mask pattern ranges from 0.01 to 12 um.  However, he teaches that the thickness of the mask pattern .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hah and Endo as applied to claim 1 above, and further in view of Takahashi et al. (US 2015/0159124).
  	With respect to claim 8, the prior art above doesn’t describe drying the first aqueous composition before depositing the second aqueous composition.  However, he teaches that rinsing the substrate in between steps of supplying the first and second aqueous composition to form the self-assembled layers (paragraph 54, 55; claims 30, 31, 34) and it’s known to dry a substrate after rinsing step to further remove rinse solvent (paragraph 21).  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to dry the substrate or the first aqueous composition before the depositing of the second composition in order to further remove any rinsing solvent from the substrate surface.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hah/Endo as applied to claim 1 above, and further in view of admitted prior art.
 	With respect to claims 12 and 13, the prior art above doesn’t describe supplying the first and second aqueous composition by non-impact printing or inkjet printing.  However, these techniques are known to one skill in the art in supplying chemical composition onto a surface as described in paragraphs 3-5 of the specification.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



2/25/2022